Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 5/27/2022 for application 16/519,361.
As per instant Amendment, Claims 1-4, 8, 9, and 15 have been amended.  Claims 19 and 20 have been canceled.  Claims 1, 8, and 15 are independent claims.  Claims 1-18 have been examined and are pending.  This Action is made FINAL. 
Response to Arguments
Applicant’s arguments, filed 5/27/2022, with respect to claim(s) 1-20 have been considered but are not persuasive.
Applicant remarks as follows:  Interview Summary Applicant would like to thank the Examiner for participating in the Examiner interview of May 24, 2022. During the interview the Examiner and Applicants' attorney agreed that the amendments included herein overcome the art of record and would likely move the application closer to an allowance. 
Examiner respectfully notes that the interview summary is as follows:  The examiner and the applicant discussed possible amendments to clarify the claimed invention and to distinguish the claimed invention over the prior art. The examiner respectfully suggested that the independent claims be further amended by incorporating limitations recited in the dependent claims to clarify the claimed invention and to distinguish the claimed invention over the prior art. The applicant agreed to consider further amendment that will be submitted for further examination.
Applicant remarks as follows:  Double Patenting Claims 1-20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of Nassiri (U.S. Patent No. 10,410,005, hereinafter "Nassiri"). Applicant respectfully traverses. However, Applicant requests that this rejection be held in abeyance pending the indication of allowable subject matter. Moreover, Applicant respectfully requests withdrawal of this rejection based upon, inter alia, the amendments included herein. 
Examiner respectfully notes that the non-obviousness type double patenting rejection is maintained.  
Applicant listed amended claim 1 as follows: 1. (Currently Amended) An electronic signature validation method comprising: receiving, via at least one network, from a remote device, a copy of at least one government identification document associated with a user, wherein the at least one government identification document comprises a reference image of the user; transmitting, via the at least one network, to the remote device, a copy of a digital document to be displayed to the user; receiving, via the at least one network, from the remote device, an electronic signature of the digital document by the user, wherein the electronic signature is captured during a document signing transaction session, wherein the document signing session is attended by the user and an observer who observes an act of signing by the user during the document signing session; analyzing the copy of the at least one government identification document, wherein the analyzing includes authenticating the at least one government identification document; extracting first personally identifiable information pertaining to the user from the copy of the at least one government identification document; further receiving, via the at least one network, for the remote device, second personally identifiable information, wherein the second personally identifiable 9 Appl. No.: 16/519,361 Page 10 of 12Response Dated: May 27, 2022 Attorney Docket No.: 146283.00069Reply to Office Action of: March 31, 2022causing to display, side by side, the at least one real-time image of the user and the reference image of the user; resizing and/or aligning the at least one real-time image of the user based on the reference image of the user; in response to an instruction from the observer, applying to the signed digital document a graphical seal associated with the observer; using a digital certificate associated with the observer to lock the signed and sealed digital document, thereby binding the digital document to the observer; and storing a record of the document signing session, wherein the record comprises the signed, sealed, and locked digital document and video recordings of both the user and the observer using one or more cameras. 
Examiner respectfully notes that amended claim 1 is rejected by Nassiri, Cochran, and Kingery.  Regarding claim 1, Nassiri discloses, in paragraphs 0068 and 0104, an electronic signature validation method comprising: receiving, via at least one network, from a remote device, a copy of at least one government identification document associated with a user; in paragraphs 0070 and 0081, wherein the at least one government identification document comprises a reference image of the user ; in paragraph 0068, transmitting, via the at least one network, to the remote device, a copy of a digital document to be displayed to the user; in paragraph 0077, receiving, via the at least one network, from the remote device, an electronic signature of the digital document by the user, wherein the electronic signature is captured , session, wherein the document signing session is attended by the user and an observer who observes an act of signing by the user during the document signing session; in paragraph 0081, analyzing the copy of the at least one government identification document, wherein the analyzing includes authenticating the at least one government identification document; in paragraph 0081, extracting first personally identifiable information pertaining to the user from the copy of the at least one government identification document; paragraph 0081, further receiving, via the at least one network, for the remote device, [[a]] second personally identifiable information, wherein the second personally identifiable information pertains to the user and enables the user to be uniquely identified; paragraph 0105, in response to an instruction from the observer, applying to the signed digital document a graphical seal associated with the observer ; paragraph 0173, storing a record  of the document signing session, wherein the record comprises the signed, sealed, and digital document and video recordings of both the user and the observer using one or more cameras.  Cochran discloses, in paragraphs 0003 and 0005, using a digital certificate associated with the observer to lock the signed and sealed digital document, thereby binding the digital document to the observer; storing a record  session, wherein the record comprises the signed, sealed, and locked digital document and video recordings of both the user and the observer using one or more cameras, Kingery discloses in paragraph 0058 and 0059 and FIG. 7, and in FIG. 10 and paragraph 0013 of its provisional, includes at least one real-time image of; causing to display, side by side, the at least one real-time image of the user and the reference image of the user; resizing and/or aligning the at least one real-time image of the user based on the reference image of the user.
Applicant listed amended claim 8 as follows:  8. (Currently Amended) An electronic signature validation system comprising at least one hardware processor configured to: receive, via at least one network, from a remote device, a copy of at least one government identification document associated with a user, wherein the at least one government identification document comprises an item selected from a group consisting of: a reference image of the user and a signature of the user; transmit, via the at least one network, to the remote device, a copy of a digital document to be displayed to the user; receive, via the at least one network, from the remote device, an electronic signature of the digital document by the user, wherein the electronic signature is captured during a document signing transaction session, and wherein the document signing session is attended by the user and an observer who observes an act of signing by the user during the document signing session; further receive, via the at least one network, from the remote device, a real-time image of the user captured during the document signing session; cause to display, side by side, the real-time image of the user and the reference image of the user; resize and/or align the at least one real-time image of the user based on the reference image of the user; in response to an instruction from the observer, apply to the signed digital document a graphical seal associated with the observer; use a digital certificate associated with the observer to lock the signed and sealed digital document, thereby binding the digital document to the observer; and store a record of the document signing session, wherein the record comprises the signed, sealed, and locked digital document and video recordings of both the user and the observer using one or more cameras. 
Examiner respectfully notes that amended claim 8 is rejected by Nassiri, Cochran, and Kingery.  Regarding claim 8, Nassiri discloses, in paragraph 0085, an electronic signature validation system comprising at least one hardware processor configured to; in paragraphs 0068 and 0104, receive, via at least one network, from a remote device, a copy of at least one government identification document associated with a user; in paragraphs 0070, 0081, and 0103,wherein the at least one government identification document comprises an item selected from a group consisting of: a reference image of the user and a signature of the user; in paragraphs 0068, transmit, via the at least one network, to the remote device, a copy of a digital document to be displayed to the user; in paragraph 0077, receive, via the at least one network, from the remote device, an electronic signature of the digital document by the user, wherein the electronic signature is captured during a document signing transaction; in paragraph 0077, wherein the document signing session is attended by the user and an observer who observes an act of signing by the user during the document signing session; in paragraph 0077, further receive, via the at least one network, from the remote device, a real-time image of the user captured during the document signing session; in paragraph 0105, in response to an instruction from the observer, apply to the signed digital document a graphical seal associated with the observer; in paragraph 0173, store a record of  the document signing session, wherein the record comprises the signed, sealed, and digital document and video recordings of both the user and the observer using one or more cameras.  Cochran discloses, in paragraphs 0003 and 0005, use a digital certificate associated with the observer to lock the signed and sealed digital document, thereby binding the digital document to the observer; and store a record of  the document signing provisional and in FIG. 7 and paragraph 0013 of the provisional, cause to display, side by side, the at least one real-time image of the user and the reference image of the user; resize and/or align the at least one real-time image of the user based on the reference image of the user.
Applicant listed amended claim 15 as follows:  15. (Currently Amended) An electronic signature validation method comprising:10 Appl. No.: 16/519,361 Page 11 of 12 Response Dated: May 27, 2022 Attorney Docket No.: 146283.00069receiving, via at least one network, a copy of at least one government identification document associated with a user; displaying, to an observer, the received the copy of the at least one government identification document during a document signing transaction session, wherein the document signing session is attended by the user and the observer who observes an act of signing by the user during the document signing session; receiving, via the at least one network, an electronic signature of a digital document by the user, wherein the electronic signature is captured during the document signing session; displaying a copy of the digital document along with the electronic signature of the digital document by the user; receiving, via the at least one network, at least one real-time image of the user captured during the document signing session, wherein the at least one real-time image of the user comprises both a still image and a video image of the user; and a resolution of the still image is higher than a resolution of the video image; in response to an instruction from the observer, causing a graphical seal associated with the observer to be applied to the signed digital document; and causing a digital certificate associated with the observer to be used to lock the signed and sealed digital document, thereby binding the digital document to the observer. Newly amended claims 1, 8, and I5. 
Examiner respectfully notes that amended claim 15 is rejected by Nassiri, Cochran, and Kingery.  Regarding claim 15, Nassiri discloses, in paragraphs 0068 and 0104, an electronic signature validation method comprising: receiving, via at least one network, a copy of at least one government identification document associated with a user; in paragraph 0075, displaying, to an observer, the received the copy of the at least one government identification document, during a document signing transaction session, wherein the document signing session is attended by the user and the observer who observes an act of signing by the user during the document signing session; paragraph 0068, receiving, via the at least one network, an electronic signature of a digital document by the user, wherein the electronic signature is captured during the document signing session; in paragraph 0075, displaying a copy of the digital document along with the electronic signature of the digital document by the user; in paragraph 0077, receiving, via the at least one network, at least one real-time image of the user captured during the document signing session; in paragraph 0105, in response to an instruction from the observer, causing a graphical seal associated with the observer to be applied to the signed digital document.  Cochran discloses, in paragraphs 0003 and 0005, causing a digital certificate associated with the observer to be used to lock the signed and sealed digital document, thereby binding the digital document to the observer.  Kingery discloses, in paragraphs 0058 and 0059 and FIG. 7 of the non-provisional and in FIG. 10 and paragraph 0013 of the provisional, wherein the at least one real-time image of the user comprises both a still image and a video image of the user; and a resolution of the still image is higher than a resolution of the video image.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,410,005 in view of Nassiri (US20030070072), filed October 9, 2001, and Kingery (US20160309122), filed April 15, 2016, claiming priority to provisional application No. 62/148,262, filed April 16 2015.  Limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-11 of U.S. Patent No. 10,410,005 (see table below).
Claims 1-11 of U.S. Patent No. 10,410,005 do not explicitly disclose wherein the at least one government identification document comprises a reference image of the user ;receiving, via the at least one network, from the remote device, an electronic signature of the digital document by the user, wherein the electronic signature is captured , the user and an observer who observes an act of signing by the user during the document signing session; analyzing the copy of the at least one government identification document, wherein the analyzing includes authenticating the at least one government identification document; in response to an instruction from the observer, applying to the signed digital document a graphical seal associated with the observer.
However, in an analogous art, Nassiri discloses wherein the at least one government identification document comprises a reference image of the user (Nassiri, paragraph 0070, Video Verification Service Center allows geographically remote parties to conduct transactions by videoconference including a photographic image, an electronic signature, or a fingerprint; paragraph 0081, Notary public at VVSC may require authentication information such as a government issued photo identification card; paragraph 0103, photographic image);
receiving, via the at least one network, from the remote device, an electronic signature of the digital document by the user, wherein the electronic signature is captured , (Nassiri, paragraph 0077, “The present invention further comprises the means whereby as each party electronically signs the electronic document, the electronic data being input is displayed on the screen or the monitor. Each party to the videoconference is thereby viewing s single screen with dual images: the other parties, the electronic document, and the electronic signature as it is being captured. In the preferred embodiment the other party thus witnesses the other party signing the electronic document in one image, simultaneously sees the ensuing signature as a separate dual image and the electronic document as a separate dual image.”);
analyzing the copy of the at least one government identification document, wherein the analyzing includes authenticating the at least one government identification document (Nassiri, paragraph 0081, “The notary public shall require that the signatories provide such authentication information as required by law, typically a government issued photo identification card and a biometric submission, such as a signature or a thumbprint. VVSC employee notary public will have the means to verify hard copy personal identification, such as a drivers license information and to input said information electronically in the form of a source code.”);
in response to an instruction from the observer, applying to the signed digital document a graphical seal associated with the observer (Nassiri, paragraph 0105, “Upon input of the personal verification information, VVSC notary public affixes an electronic notary seal to the electronic document. Per the preferred embodiment of the present invention, the electronic notary seal is in the form of a graphical representation of the notary public's seal. The graphical representation is affixed to the electronic document as a visual image. Alternatively, the notary seal may be affixed to the document in the form of a source code. Any changes to the electronic document will invalidate the notary public's seal.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nassiri  with the system/method of Claims 1-11 of U.S. Patent No. 10,410,005  to include wherein the at least one government identification document comprises a reference image of the user; receiving, via the at least one network, from the remote device, an electronic signature of the digital document by the user, wherein the electronic signature is captured , 
One would have been motivated to provide users with the benefits of an electronic method of identity and signature and document authentication via a real time live video conference exchange (Nassiri, paragraph 0003).
Claims 1-11 of U.S. Patent No. 10,410,005 and Nassiri (US20030070072) do not explicitly disclose includes at least one real-time image of; causing to display, side by side, the at least one real-time image of the user and the reference image of the user; resizing and/or aligning the at least one real-time image of the user based on the reference image of the user.
However, in an analogous art, Kingery discloses includes at least one real-time image of; causing to display, side by side, the at least one real-time image of the user and the reference image of the user; resizing and/or aligning the at least one real-time image of the user based on the reference image of the user (Kingery: paragraph 0058 and 0059 and FIG. 7, stored reference image map be used to prompt monitored individual to record real-time image, real-time image may be aligned or resized in reference to the reference image; provisional application No. 62/148,262, FIG. 10 shows a comparison photo and a video image side by side with controls for the video image depicted in FIG. 7; paragraph 0013, video; FIGs. 5 and 12, zoom sliding bar).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kingery  with the system/method of Claims 1-11 of U.S. Patent No. 10,410,005 and Nassiri  to include includes at least one real-time image of; causing to display, side by side, the at least one real-time image of the user and the reference image of the user; resizing and/or aligning the at least one real-time image of the user based on the reference image of the user.
One would have been motivated to provide users with the benefits of configuring a blood alcohol content test using an approved breathalyzer (Kingery provisional, paragraph 0013) and compliance with one or more monitored requirements (Kingery non-provisional, paragraph 0010).
Instant Application 16/519,361
U.S. Patent No. 10410005
1. (Currently Amended) An electronic signature validation method comprising: 

receiving, via at least one network, from a remote device, a copy of at least one government identification document associated with a user, wherein the at least one government identification document comprises a reference image of the user; 

transmitting, via the at least one network, to the remote device, a copy of a digital document to be displayed to the user; 

receiving, via the at least one network, from the remote device, an electronic signature of the digital document by the user, wherein the electronic signature is captured during a document signing transaction session, wherein the document signing session is attended by the user and an observer who observes an act of signing by the user during the document signing session; 




analyzing the copy of the at least one government identification document, wherein the analyzing includes authenticating the at least one government identification document; 

extracting first personally identifiable information pertaining to the user from the copy of the at least one government identification document; 

further receiving, via the at least one network, for the remote device, second personally identifiable information, wherein the second personally identifiable includes at least one real-time image of the user and enables the user to be uniquely identified; 


causing to display, side by side, the at least one real-time image of the user and the reference image of the user; 


resizing and/or aligning the at least one real-time image of the user based on the reference image of the user; 2Appl. No.: 16/519,361Page 3 of 12 Response Dated: May 27, 2022Attorney Docket No.: 146283.00069 Reply to Office Action of: March 31, 2022 

in response to an instruction from the observer, applying to the signed digital document a graphical seal associated with the observer; 


using a digital certificate associated with the observer to lock the signed and sealed digital document, thereby binding the digital document to the observer; and 




storing a record of the document signing session, wherein the record comprises the signed, sealed, and locked digital document and video recordings of both the user and the observer using one or more cameras.  
 
1.  An electronic signature validation method comprising: 

receiving, via a client device, at least one government identification document from a user, wherein the at least one government identification document is in a digital 
form;  







receiving, via the client device, a first set of personally identifiable information pertaining to the user, wherein the personally identifiable 
information is in a digital form, wherein the first set of personally identifiable information includes at least one of location data and at least 
one answer to an identity challenge question, wherein receiving the first set of personally identifiable information is performed, at least in part, using a camera configured to capture a real-time image of the user, wherein the 
real-time image includes personally identifiable information;  

authenticating, the at least one government identification document, wherein authenticating the at least one government identification document includes: 


extracting a second set of personally identifiable information pertaining to a user from the at least one government identification document, wherein extracting the second set 
of personally identifiable information is performed by at least one software 
analysis program;  and comparing the first set of personally identifiable information to the second set of personally identifiable information, wherein  comparing the first set of personally identifiable information to the second  set of personally identifiable information is performed by the at least one 
software analysis program;  

displaying a digital copy of a document to be 
signed to the user on the client device;  capturing an electronic signature of 
the document by the user on the client device;

transmitting, via the client device, a document signing transaction session, wherein the document signing transaction session includes, the digital copy of the document, the electronic 
signature, the at least one government dentification document, the first set of personally identifiable information and the second set of personally identifiable information;  

recording the document signing transaction session;  

generating a unique document identification number, wherein the unique document 
identification number is associated with the document signing transaction session;  and

storing at least one of the document signing transaction session 
and the unique document identification number. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nassiri (US20030070072), filed October 9, 2001, in view of Cochran (US20020038290), filed July 17, 2001, and further in view of Kingery (US20160309122), filed April 15, 2016, claiming priority to provisional application No. 62/148,262, filed April 16 2015.
Regarding claim 1, Nassiri discloses an electronic signature validation method comprising: 
receiving, via at least one network, from a remote device, a copy of at least one government identification document associated with a user (Nassiri, paragraph 0068, “one may execute electronic documents online on the Internet using forms of electronic signatures, thereby eliminating the need for the signatories to coordinate a face-to-face meeting. Likewise, one may scan personal biometric data, such as a thumbprint, and submit such data via an electronic upload to a remote database, thereby eliminating the need to manually fingerprint oneself and mail such hard copy information. Remarkably, with ease we now videoconference using desktop computers and telephonic devices that allow geographically remote parties to simultaneously view and hear one another via the Internet.”; paragraph 0104, webconference is capable of providing electronic notarization services notary public may be a remote party enjoined by the teleconference, notary public may require government issued photo identification card and will verify personal identification such as a drivers license);
wherein the at least one government identification document comprises a reference image of the user (Nassiri, paragraph 0070, Video Verification Service Center allows geographically remote parties to conduct transactions by videoconference including a photographic image, an electronic signature, or a fingerprint; paragraph 0081, Notary public at VVSC may require authentication information such as a government issued photo identification card; paragraph 0103, photographic image);
transmitting, via the at least one network, to the remote device, a copy of a digital document to be displayed to the user (Nassiri, paragraph 0068, “By way of example, one may execute electronic documents online on the Internet using forms of electronic signatures, thereby eliminating the need for the signatories to coordinate a face-to-face meeting. Likewise, one may scan personal biometric data, such as a thumbprint, and submit such data via an electronic upload to a remote database, thereby eliminating the need to manually fingerprint oneself and mail such hard copy information. Remarkably, with ease we now videoconference using desktop computers and telephonic devices that allow geographically remote parties to simultaneously view and hear one another via the Internet.”);
receiving, via the at least one network, from the remote device, an electronic signature of the digital document by the user, wherein the electronic signature is captured , (Nassiri, paragraph 0077, “The present invention further comprises the means whereby as each party electronically signs the electronic document, the electronic data being input is displayed on the screen or the monitor. Each party to the videoconference is thereby viewing s single screen with dual images: the other parties, the electronic document, and the electronic signature as it is being captured. In the preferred embodiment the other party thus witnesses the other party signing the electronic document in one image, simultaneously sees the ensuing signature as a separate dual image and the electronic document as a separate dual image.”);
analyzing the copy of the at least one government identification document, wherein the analyzing includes authenticating the at least one government identification document (Nassiri, paragraph 0081, “The notary public shall require that the signatories provide such authentication information as required by law, typically a government issued photo identification card and a biometric submission, such as a signature or a thumbprint. VVSC employee notary public will have the means to verify hard copy personal identification, such as a drivers license information and to input said information electronically in the form of a source code.”);
extracting first personally identifiable information pertaining to the user from the copy of the at least one government identification document (Nassiri, paragraph 0081, “The notary public shall require that the signatories provide such authentication information as required by law, typically a government issued photo identification card and a biometric submission, such as a signature or a thumbprint. VVSC employee notary public will have the means to verify hard copy personal identification, such as a drivers license information and to input said information electronically in the form of a source code.”);
further receiving, via the at least one network, for the remote device, [[a]] second personally identifiable information, wherein the second personally identifiable information pertains to the user and enables the user to be uniquely identified (Nassiri, paragraph 0081, “The notary public shall require that the signatories provide such authentication information as required by law, typically a government issued photo identification card and a biometric submission, such as a signature or a thumbprint. VVSC employee notary public will have the means to verify hard copy personal identification, such as a drivers license information and to input said information electronically in the form of a source code.”);
in response to an instruction from the observer, applying to the signed digital document a graphical seal associated with the observer (Nassiri, paragraph 0105, “Upon input of the personal verification information, VVSC notary public affixes an electronic notary seal to the electronic document. Per the preferred embodiment of the present invention, the electronic notary seal is in the form of a graphical representation of the notary public's seal. The graphical representation is affixed to the electronic document as a visual image. Alternatively, the notary seal may be affixed to the document in the form of a source code. Any changes to the electronic document will invalidate the notary public's seal.”); 
storing a record  of the document signing session, wherein the record comprises the signed, sealed, and digital document and video recordings of both the user and the observer using one or more cameras (Nassiri, paragraph 0173, “A processing center comprised of a main, regional and local servers will be necessary for the method of the present invention. The processing center will track incoming and outgoing electronic messages; track customer accounts and identities; archive all relevant information for future use and/or reference; and disseminate the foregoing data to regional/local servers and clients as necessary. The main server shall structurally serve to store all of the information generated by the invention and its related processes, systems, and methods. The processing centers will serve as physical structures that facilitate requests or route them to independent affiliates with the resources to conclude the transaction requested.”).
Nassiri discloses using a digital certificate associated with the observer to the signed and sealed digital document, thereby binding the digital document to the observer, but does not explicitly disclose using a digital certificate associated with the observer to lock the signed and sealed digital document, thereby binding the digital document to the observer; storing a record of the document signing session, wherein the record comprises the signed, sealed, and locked digital document and video recordings of both the user and the observer using one or more cameras.
However, in an analogous art, Cochran discloses using a digital certificate associated with the observer to lock the signed and sealed digital document, thereby binding the digital document to the observer; storing a record (Cochran, paragraph 0003, “The notary personally witnesses the execution of the signature, inspects identity documents to verify the identity of the person executing the signature, and affixes a notary statement and seal to the signed document. Notarization of a signature provides a level of assurance that the written instrument was in fact executed by the person identified by the signature, and prevents repudiation of the signed instrument by the signer.”; paragraph 0005, “digital signatures, and digital certificates are some of the existing cryptographic tools that are used in the present invention to address the need for creating and authenticating legally binding electronic documents and communications.” --- locking encompasses use of digital certificates for binding documents).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cochran  with the system/method of Nassiri to include using a digital certificate associated with the observer to lock the signed and sealed digital document, thereby binding the digital document to the observer; storing a record of the document signing session, wherein the record comprises the signed, sealed, and locked digital document and video recordings of both the user and the observer using one or more cameras.
One would have been motivated to provide users with the benefits of a system and method for notarizing digital signatures in documents to create legally binding written instruments (Cochran: paragraphs 0002 and 0003).
Nassiri and Cochran do not explicitly disclose includes at least one real-time image of; causing to display, side by side, the at least one real-time image of the user and the reference image of the user; resizing and/or aligning the at least one real-time image of the user based on the reference image of the user.
However, in an analogous art, Kingery discloses includes at least one real-time image of; causing to display, side by side, the at least one real-time image of the user and the reference image of the user; resizing and/or aligning the at least one real-time image of the user based on the reference image of the user (Kingery: paragraph 0058 and 0059 and FIG. 7, stored reference image may be used to prompt monitored individual to record real-time image, real-time image may be aligned or resized in reference to the reference image; provisional application No. 62/148,262, FIG. 10 shows a comparison photo and a video image side by side with controls for the video image depicted in FIG. 7; paragraph 0013, video; FIGs. 5 and 12, zoom sliding bar).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kingery  with the system/method of Nassiri and Cochran to include includes at least one real-time image of; causing to display, side by side, the at least one real-time image of the user and the reference image of the user; resizing and/or aligning the at least one real-time image of the user based on the reference image of the user.
One would have been motivated to provide users with the benefits of configuring a blood alcohol content test using an approved breathalyzer (Kingery provisional, paragraph 0013) and compliance with one or more monitored requirements (Kingery non-provisional, paragraph 0010).
Regarding claim 3, Nassiri, Cochran, and Kingery disclose the electronic signature validation method of claim 1.  Nassiri discloses wherein: the is captured during the document signing session using a camera associated with the remote device (Nassiri, paragraph 0014, “Methods of signature/identity authentication may include, but are not limited to, electronic signature capture, biometric data capture, photograph capture, or electronic data capture during a live videoconference exchange.”).
Regarding claim 8, Nassiri discloses an electronic signature validation system comprising at least one hardware processor configured to (Nassiri, paragraph 0085, “the parties to the transaction may request that a VVSC representative travel to a location of their choice, such as a home or an office. The VVSC representative is equipped with the necessary hardware and the means to facilitate transactions. The VVSC representative initiates a videoconference with the respective parties and with the VVSC itself.” VVSC representative may be a notary public.; paragraph 0174, “all of the invention's components will serve to interface with the real time, live stream videoconference transaction. That is, the processes and functions of each component will be integrated into the videoconference process for a relatively simultaneous transaction.”);
receive, via at least one network, from a remote device, a copy of at least one government identification document associated with a user (Nassiri, paragraph 0068, “one may execute electronic documents online on the Internet using forms of electronic signatures. Remarkably, with ease we now videoconference using desktop computers and telephonic devices that allow geographically remote parties to simultaneously view and hear one another via the Internet.”; paragraph 0104, webconference is capable of providing electronic notarization services notary public may be a remote party enjoined by the teleconference, notary public may require government issued photo identification card and will verify personal identification such as a drivers license);
wherein the at least one government identification document comprises an item selected from a group consisting of: a reference image of the user and a signature of the user (Nassiri, paragraph 0070, Video Verification Service Center allows geographically remote parties to conduct transactions by videoconference including a photographic image, an electronic signature, or a fingerprint; paragraph 0081, Notary public at VVSC may require authentication information such as a government issued photo identification card; paragraph 0103, photographic image);
transmit, via the at least one network, to the remote device, a copy of a digital document to be displayed to the user (Nassiri, paragraph 0068, “By way of example, one may execute electronic documents online on the Internet using forms of electronic signatures, thereby eliminating the need for the signatories to coordinate a face-to-face meeting. Likewise, one may scan personal biometric data, such as a thumbprint, and submit such data via an electronic upload to a remote database, thereby eliminating the need to manually fingerprint oneself and mail such hard copy information. Remarkably, with ease we now videoconference using desktop computers and telephonic devices that allow geographically remote parties to simultaneously view and hear one another via the Internet.”);
receive, via the at least one network, from the remote device, an electronic signature of the digital document by the user, wherein the electronic signature is captured during a document signing transaction (Nassiri, paragraph 0077, “The present invention further comprises the means whereby as each party electronically signs the electronic document, the electronic data being input is displayed on the screen or the monitor. Each party to the videoconference is thereby viewing s single screen with dual images: the other parties, the electronic document, and the electronic signature as it is being captured. In the preferred embodiment the other party thus witnesses the other party signing the electronic document in one image, simultaneously sees the ensuing signature as a separate dual image and the electronic document as a separate dual image.”);
wherein the document signing session is attended by the user and an observer who observes an act of signing by the user during the document signing session (Nassiri, paragraph 0077, “The present invention further comprises the means whereby as each party electronically signs the electronic document, the electronic data being input is displayed on the screen or the monitor. Each party to the videoconference is thereby viewing s single screen with dual images: the other parties, the electronic document, and the electronic signature as it is being captured. In the preferred embodiment the other party thus witnesses the other party signing the electronic document in one image, simultaneously sees the ensuing signature as a separate dual image and the electronic document as a separate dual image.”);
further receive, via the at least one network, from the remote device, a real-time image of the user captured during the document signing session (Nassiri, paragraph 0077, “The present invention further comprises the means whereby as each party electronically signs the electronic document, the electronic data being input is displayed on the screen or the monitor. Each party to the videoconference is thereby viewing s single screen with dual images: the other parties, the electronic document, and the electronic signature as it is being captured. In the preferred embodiment the other party thus witnesses the other party signing the electronic document in one image, simultaneously sees the ensuing signature as a separate dual image and the electronic document as a separate dual image.”);
in response to an instruction from the observer, apply to the signed digital document a graphical seal associated with the observer (Nassiri, paragraph 0105, “Upon input of the personal verification information, VVSC notary public affixes an electronic notary seal to the electronic document. Per the preferred embodiment of the present invention, the electronic notary seal is in the form of a graphical representation of the notary public's seal. The graphical representation is affixed to the electronic document as a visual image. Alternatively, the notary seal may be affixed to the document in the form of a source code. Any changes to the electronic document will invalidate the notary public's seal.”);
store a record of  the document signing session, wherein the record comprises the signed, sealed, and digital document and video recordings of both the user and the observer using one or more cameras (Nassiri, paragraph 0173, “A processing center comprised of a main, regional and local servers will be necessary for the method of the present invention. The processing center will track incoming and outgoing electronic messages; track customer accounts and identities; archive all relevant information for future use and/or reference; and disseminate the foregoing data to regional/local servers and clients as necessary. The main server shall structurally serve to store all of the information generated by the invention and its related processes, systems, and methods. The processing centers will serve as physical structures that facilitate requests or route them to independent affiliates with the resources to conclude the transaction requested.”).
Nassiri discloses store a record of  the document signing session, wherein the record comprises the signed, sealed, and digital document and video recordings of both the user and the observer using one or more cameras, but does not explicitly disclose use a digital certificate associated with the observer to lock the signed and sealed digital document, thereby binding the digital document to the observer; and store a record of  the document signing , wherein the record comprises the signed, sealed, and locked digital document and video recordings of both the user and the observer using one or more cameras.  
However, in an analogous art, Cochran discloses use a digital certificate associated with the observer to lock the signed and sealed digital document, thereby binding the digital document to the observer; and store a record of  the document signing (Cochran, paragraph 0003, “The notary personally witnesses the execution of the signature, inspects identity documents to verify the identity of the person executing the signature, and affixes a notary statement and seal to the signed document. Notarization of a signature provides a level of assurance that the written instrument was in fact executed by the person identified by the signature, and prevents repudiation of the signed instrument by the signer.”; paragraph 0005, “digital signatures, and digital certificates are some of the existing cryptographic tools that are used in the present invention to address the need for creating and authenticating legally binding electronic documents and communications.” --- locking encompasses use of digital certificates for binding documents).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cochran  with the system/method of Nassiri to include use a digital certificate associated with the observer to lock the signed and sealed digital document, thereby binding the digital document to the observer; and store a record of  the document signing , wherein the record comprises the signed, sealed, and locked digital document and video recordings of both the user and the observer using one or more cameras.
One would have been motivated to provide users with the benefits of a system and method for notarizing digital signatures in documents to create legally binding written instruments (Cochran: paragraphs 0002 and 0003).
Nassiri and Cochran do not explicitly disclose cause to display, side by side, the at least one real-time image of the user and the reference image of the user; resize and/or align the at least one real-time image of the user based on the reference image of the user.
However, in an analogous art, Kingery discloses cause to display, side by side, the at least one real-time image of the user and the reference image of the user; resize and/or align the at least one real-time image of the user based on the reference image of the user (Kingery: paragraph 0058 and 0059 and FIG. 7, stored reference image may be used to prompt monitored individual to record real-time image, real-time image may be aligned or resized in reference to the reference image; provisional application No. 62/148,262, FIG. 10 shows a comparison photo and a video image side by side with controls for the video image depicted in FIG. 7; paragraph 0013, video; FIGs. 5 and 12, zoom sliding bar).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kingery  with the system/method of Nassiri and Cochran to include cause to display, side by side, the at least one real-time image of the user and the reference image of the user; resize and/or align the at least one real-time image of the user based on the reference image of the user.
One would have been motivated to provide users with the benefits of configuring a blood alcohol content test using an approved breathalyzer (Kingery provisional, paragraph 0013) and compliance with one or more monitored requirements (Kingery non-provisional, paragraph 0010).
Regarding claim 15, Nassiri discloses an electronic signature validation method comprising: receiving, via at least one network, a copy of at least one government identification document associated with a user (Nassiri, paragraph 0068, “one may execute electronic documents online on the Internet using forms of electronic signatures, thereby eliminating the need for the signatories to coordinate a face-to-face meeting. Likewise, one may scan personal biometric data, such as a thumbprint, and submit such data via an electronic upload to a remote database, thereby eliminating the need to manually fingerprint oneself and mail such hard copy information. Remarkably, with ease we now videoconference using desktop computers and telephonic devices that allow geographically remote parties to simultaneously view and hear one another via the Internet.”; paragraph 0104, webconference is capable of providing electronic notarization services notary public may be a remote party enjoined by the teleconference, notary public may require government issued photo identification card and will verify personal identification such as a drivers license);
displaying, to an observer, the received the copy of the at least one government identification document, during a document signing transaction session, wherein the document signing session is attended by the user and the observer who observes an act of signing by the user during the document signing session (Nassiri, paragraph 0075, “Each VVSC has access to the single host computer where the electronic document has been downloaded. The downloaded electronic document is displayed  on a screen or monitor for the respective parties to see, each party viewing the same electronic document. Likewise, the screen or monitor comprises split images that are viewed simultaneously: one of the remote party, one of the electronic document to be signed, one of the electronic data being input and other such multiple imaging as necessary.”);
receiving, via the at least one network, an electronic signature of a digital document by the user, wherein the electronic signature is captured during the document signing session (Nassiri, paragraph 0068, “By way of example, one may execute electronic documents online on the Internet using forms of electronic signatures, thereby eliminating the need for the signatories to coordinate a face-to-face meeting. Likewise, one may scan personal biometric data, such as a thumbprint, and submit such data via an electronic upload to a remote database, thereby eliminating the need to manually fingerprint oneself and mail such hard copy information. Remarkably, with ease we now videoconference using desktop computers and telephonic devices that allow geographically remote parties to simultaneously view and hear one another via the Internet.”);
displaying a copy of the digital document along with the electronic signature of the digital document by the user (Nassiri, paragraph 0075, “Each VVSC has access to the single host computer where the electronic document has been downloaded. The downloaded electronic document is displayed  on a screen or monitor for the respective parties to see, each party viewing the same electronic document. Likewise, the screen or monitor comprises split images that are viewed simultaneously: one of the remote party, one of the electronic document to be signed, one of the electronic data being input and other such multiple imaging as necessary.”);
receiving, via the at least one network, at least one real-time image of the user captured during the document signing session (Nassiri, paragraph 0077, “The present invention further comprises the means whereby as each party electronically signs the electronic document, the electronic data being input is displayed on the screen or the monitor. Each party to the videoconference is thereby viewing s single screen with dual images: the other parties, the electronic document, and the electronic signature as it is being captured. In the preferred embodiment the other party thus witnesses the other party signing the electronic document in one image, simultaneously sees the ensuing signature as a separate dual image and the electronic document as a separate dual image.”);
in response to an instruction from the observer, causing a graphical seal associated with the observer to be applied to the signed digital document  (Nassiri, paragraph 0105, “Upon input of the personal verification information, VVSC notary public affixes an electronic notary seal to the electronic document. Per the preferred embodiment of the present invention, the electronic notary seal is in the form of a graphical representation of the notary public's seal. The graphical representation is affixed to the electronic document as a visual image. Alternatively, the notary seal may be affixed to the document in the form of a source code. Any changes to the electronic document will invalidate the notary public's seal.”).
Nassiri does not explicitly disclose causing a digital certificate associated with the observer to be used to lock the signed and sealed digital document, thereby binding the digital document to the observer.
However, in an analogous art, Cochran discloses causing a digital certificate associated with the observer to be used to lock the signed and sealed digital document, thereby binding the digital document to the observer (Cochran, paragraph 0003, “The notary personally witnesses the execution of the signature, inspects identity documents to verify the identity of the person executing the signature, and affixes a notary statement and seal to the signed document. Notarization of a signature provides a level of assurance that the written instrument was in fact executed by the person identified by the signature, and prevents repudiation of the signed instrument by the signer.”; paragraph 0005, “digital signatures, and digital certificates are some of the existing cryptographic tools that are used in the present invention to address the need for creating and authenticating legally binding electronic documents and communications.” --- locking encompasses use of digital certificates for binding documents).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cochran  with the system/method of Nassiri to include causing a digital certificate associated with the observer to be used to lock the signed and sealed digital document, thereby binding the digital document to the observer.
One would have been motivated to provide users with the benefits of a system and method for notarizing digital signatures in documents to create legally binding written instruments (Cochran: paragraphs 0002 and 0003).
Nassiri and Cochran do not explicitly disclose wherein the at least one real-time image of the user comprises both a still image and a video image of the user; and a resolution of the still image is higher than a resolution of the video image.
However, in an analogous art, Kingery discloses wherein the at least one real-time image of the user comprises both a still image and a video image of the user; and a resolution of the still image is higher than a resolution of the video image (Kingery: paragraph 0058 and 0059 and FIG. 7, stored reference image may be used to prompt monitored individual to record real-time image, real-time image may be aligned or resized in reference to the reference image; provisional application No. 62/148,262, FIG. 10 shows a comparison photo and a video image side by side with controls for the video image depicted in FIG. 7; paragraph 0013, video; FIGs. 5 and 12, zoom sliding bar).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kingery  with the system/method of Nassiri and Cochran to include wherein the at least one real-time image of the user comprises both a still image and a video image of the user; and a resolution of the still image is higher than a resolution of the video image r.
One would have been motivated to provide users with the benefits of configuring a blood alcohol content test using an approved breathalyzer (Kingery provisional, paragraph 0013) and compliance with one or more monitored requirements (Kingery non-provisional, paragraph 0010).
Claims 2, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nassiri (US20030070072), filed October 9, 2001, in view of Cochran (US20020038290), filed July 17, 2001, and Kingery (US20160309122), filed April 15, 2016, claiming priority to provisional application No. 62/148,262, filed April 16 2015, and further in view of Eckel (US20140297530), filed March 24, 2014.
Regarding claim 2, Nassiri, Cochran, and Kingery disclose the electronic signature validation method of claim 1. 
Nassiri, Cochran, and Kingery do  not explicitly disclose wherein: the copy of the at least one government identification document is captured, at least in part, using a document scanner configured to scan the at least one government identification document associated with the user
However, in an analogous art, Eckel discloses wherein: the copy of the at least one government identification document is captured, at least in part, using a document scanner configured to scan the at least one government identification document associated with the user(Eckel, FIG. 1 shows a driver’s license 104 with a photograph of the user and a signature of the user; paragraph 0036, photo scanner).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Eckel  with the system/method of Nassiri, Cochran, and Kingery to include wherein: the copy of the at least one government identification document is captured, at least in part, using a document scanner configured to scan the at least one government identification document associated with the user
One would have been motivated to provide users with the benefits of authenticating mobile transactions to combat on-line fraud and identity theft (Eckel: paragraph 0003).
Regarding claim 6, Nassiri, Cochran, and Kingery disclose the electronic signature validation method of claim 1.
Nassiri, Cochran, and Kingery do not explicitly disclose wherein the record of the document signing session further includes the copy of the at least one government identification document, and/or the first personally identifiable information.
However, in an analogous art, Eckel discloses wherein the record of the document signing session further includes the copy of the at least one government identification document, and/or the first personally identifiable information (Eckel, paragraph 0045, “The digital watermark may be, for example, embedded in the back-ground image of a state-issued driver license or in the portrait of the document holder.”; paragraph 0088, “The MRZ may also include printed text indicating license number, date of birth, expiration date of the identification document, full name of the holder, residential address of the holder, gender, height, weight, hair color, eye color, race, etc. PII in this MRZ may be read by facial recognition technology in combination with optical character recognition (OCR) technology (912).”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Eckel  with the system/method of Nassiri, Cochran, and Kingery to include wherein the record of the document signing session further includes the copy of the at least one government identification document, and/or the first personally identifiable information.
One would have been motivated to provide users with the benefits of authenticating mobile transactions to combat on-line fraud and identity theft (Eckel: paragraph 0003).
Regarding claim 9, Nassiri, Cochran, and Kingery disclose the electronic signature validation system  of claim 8.
Nassiri, Cochran, and Kingery do not explicitly disclose wherein: the copy of the at least one government identification document is captured, at least in part, using a document scanner configured to scan the at least one government identification document associated with the user; 
However, in an analogous art, Eckel discloses wherein: the copy of the at least one government identification document is captured, at least in part, using a document scanner configured to scan the at least one government identification document associated with the user(Eckel, FIG. 1 shows a driver’s license 104 with a photograph of the user and a signature of the user; paragraph 0036, photo scanner).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Eckel  with the system/method of Nassiri, Cochran, and Kingery to include wherein: the copy of the at least one government identification document is captured, at least in part, using a document scanner configured to scan the at least one government identification document associated with the user
One would have been motivated to provide users with the benefits of authenticating mobile transactions to combat on-line fraud and identity theft (Eckel: paragraph 0003).
Regarding claim 10, Nassiri, Cochran, Kingery, and Eckel disclose the electronic signature validation system  of claim 9.  Eckel discloses wherein the at least one hardware processor is further configured to analyze the at least one government identification document, wherein analyzing includes authenticating the at least one government identification document; and extract personally identifiable information pertaining to the user from the at least one government identification document (Eckel, paragraph 0090, “FIG. 10 is a flow chart showing an example of using a mode of on-line payment to server a request for payment upon validating correlated personal identification information obtained from the government-issued identification document. The correlated PII  906 may be validated against an authoritative system of record (1002). As described above, the validation may be performed locally by comparing the correlated PII 906 with a local copy of the authoritative system of record (SoR). The validation may also be performed by transmitting the correlated PII  906 to a remote server hosting a central copy of the authoritative SoR.).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 11, Nassiri, Cochran, Kingery, and Eckel disclose the electronic signature validation system of claim 10.  Eckel discloses wherein the record of the document signing further includes the personally identifiable information extracted from the at least one government identification document (Eckel, paragraph 0051, government-issued identification validated, personally identifiable information such as name, gender, age, birth date, residential address, telephone number, or physical characteristics of the holder, etc.  Docket scanned and information extracted; paragraph 0084, extracting correlated personal identification information from a government-issued identification document; paragraph 0090, validating correlated personal identification information obtained from government-issued identification document). The motivation is the same as that of the claim from which this claim depends. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nassiri (US20030070072), filed October 9, 2001, in view of Cochran (US20020038290), filed July 17, 2001, and Kingery (US20160309122), filed April 15, 2016, claiming priority to provisional application No. 62/148,262, filed April 16 2015, and further in view of Visan (US7630520), published on December 8, 2009.
Regarding claim 4, Nassiri, Cochran, and Kingery disclose the electronic signature validation method of claim 3.
Nassiri, Cochran, and Kingery do not explicitly disclose further comprising: comparing the real-time image of the user with [[a]] the reference image of the user; and determining a confidence score for the comparison, wherein the confidence score determines whether the comparison is to be validated by a supervisor.  
However, in an analogous art, Visan discloses further comprising: comparing the real-time image of the user with [[a]] the reference image of the user; and determining a confidence score for the comparison, wherein the confidence score determines whether the comparison is to be validated by a supervisor (Visan, col. 8, lines 18-23, “The difference between the two binary images is calculated at step 950 to determine if the pattern is present in both planes or only in one plane.  At step 960, the confidence score is determined from the difference and at step 970 the confidence score is presented.  In one embodiment, the confidence score is determined from a comparison of the difference with an expected value.”, col. 12, lines 4-7, “In such cases, a score of between 0 and 100 may be calculated and presented to the operator [i.e., supervisor] indicating a probability or degree of confidence that the expected features are present.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Visan  with the system/method of Nassiri, Cochran, and Kingery to include further comprising: comparing the real-time image of the user with [[a]] the reference image of the user; and determining a confidence score for the comparison, wherein the confidence score determines whether the comparison is to be validated by a supervisor.
One would have been motivated to provide users with the benefits of preventing counterfeiting with improved escape detection for document readers and operators (Visan: col. 1, lines 38-41).
Regarding claim 12, Nassiri, Cochran, and Kingery disclose the electronic signature validation system  of claim 8.
Nassiri, Cochran, and Kingery do not explicitly disclose further comprising: compare the real-time image of the user with a reference image of the user; and determine a confidence score for the comparison.  
However, in an analogous art, Visan discloses further comprising: compare the real-time image of the user with a reference image of the user; and determine a confidence score for the comparison (Visan, col. 8, lines 18-23, “The difference between the two binary images is calculated at step 950 to determine if the pattern is present in both planes or only in one plane.  At step 960, the confidence score is determined from the difference and at step 970 the confidence score is presented.  In one embodiment, the confidence score is determined from a comparison of the difference with an expected value.”, col. 12, lines 4-7, “In such cases, a score of between 0 and 100 may be calculated and presented to the operator [i.e., supervisor] indicating a probability or degree of confidence that the expected features are present.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Visan  with the system/method of Nassiri, Cochran, and Kingery to include further comprising: compare the real-time image of the user with a reference image of the user; and determine a confidence score for the comparison.
One would have been motivated to provide users with the benefits of preventing counterfeiting with improved escape detection for document readers and operators (Visan: col. 1, lines 38-41).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nassiri (US20030070072), filed October 9, 2001, in view of Cochran (US20020038290), filed July 17, 2001, and Kingery (US20160309122), filed April 15, 2016, claiming priority to provisional application No. 62/148,262, filed April 16 2015, and further in view of Gonser (US8910258), published on December 9, 2014.
Regarding claim 5, Nassiri, Cochran, and Kingery disclose the electronic signature validation method of claim 1.
Nassiri, Cochran, and Kingery do not explicitly disclose further comprising: generating a unique document identification number, for the document signing session; and associating the unique document identification number with the record of the document signing session.  
However, in an analogous art, Gonser discloses further comprising: generating a unique document identification number, for the document signing session; and associating the unique document identification number with the record of the document signing session (Gonser, col. 3, lines 5-11, “the ESS 110 may further augment the EID card 21 with activity information 31.  The activity information 31 may include information about the activities of the signer 11 with respect to the ESS 110 and/or other systems or services.  For example, the ESS 110 may track the number of documents signed by the signer 11, and store that number as part of (or in association with) the EID card 21”), wherein the unique document identification number is associated with the document signing transaction session (Gonser’258, col. 3, lines 5-11, “the ESS 110 may further augment the EID card 21 with activity information 31.  The activity information 31 may include information about the activities of the signer 11 with respect to the ESS 110 and/or other systems or services.  For example, the ESS 110 may track the number of documents signed by the signer 11, and store that number as part of (or in association with) the EID card 21”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gonser  with the system/method of Nassiri, Cochran, and Kingery to include further comprising: generating a unique document identification number, for the document signing session; and associating the unique document identification number with the record of the document signing session and storing the document signing transaction session.
One would have been motivated to provide users with the benefits of personalization regarding electronic signatures (Gonser: col. 1, lines 52-53).
Regarding claim 13, Nassiri, Cochran, and Kingery disclose the electronic signature validation system  of claim 8.
Nassiri, Cochran, and Kingery do not explicitly disclose wherein the at least one hardware processor is further configured to generate a unique document identification number, for the document signing session; and associate the unique document identification number with the record of  the document signing session.  
However, in an analogous art, Gonser discloses wherein the at least one hardware processor is further configured to generate a unique document identification number, for the document signing session; and associate the unique document identification number with the record of  the document signing session (Gonser, col. 3, lines 5-11, “the ESS 110 may further augment the EID card 21 with activity information 31.  The activity information 31 may include information about the activities of the signer 11 with respect to the ESS 110 and/or other systems or services.  For example, the ESS 110 may track the number of documents signed by the signer 11, and store that number as part of (or in association with) the EID card 21”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gonser  with the system/method of Nassiri, Cochran, and Kingery to include wherein the at least one hardware processor is further configured to generate a unique document identification number, for the document signing session; and associate the unique document identification number with the record of  the document signing session.
One would have been motivated to provide users with the benefits of personalization regarding electronic signatures (Gonser: col. 1, lines 52-53).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nassiri (US20030070072), filed October 9, 2001, in view of Cochran (US20020038290), filed July 17, 2001, and Kingery (US20160309122), filed April 15, 2016, claiming priority to provisional application No. 62/148,262, filed April 16 2015, and further in view of Gaddam (US20150035645), filed July 31, 2013.
Regarding claim 7, Nassiri, Cochran, and Kingery disclose the electronic signature validation method of claim 1.
Nassiri, Cochran, and Kingery do not explicitly disclose further comprising: causing one or more identity challenge questions to be displayed to the user.  
However, in an analogous art, Gaddam discloses further comprising: causing one or more identity challenge questions to be displayed to the user (Gaddam, paragraph 0018, “Upon arriving at the security checkpoint, the traveler presents his/her mobile phone and his/her driver's license to the security guard, and the security guard verifies (e.g., using an application of the mobile phone that displays information on the screen, a NFC reader that receives the indicia of the GPS signal from the mobile phone and a mapping software application or a network connection that transmits the indicia of the GPS signal and the time to a computer of the security guard over the network) that the traveler was at the known address within the threshold time period.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gaddam  with the system/method of Nassiri, Cochran, and Kingery to include further comprising: causing one or more identity challenge questions to be displayed to the user.
One would have been motivated to provide users with the benefits of a less cumbersome approach for clearing a security checkpoint (Gaddam: paragraph 0003).
Regarding claim 14, Nassiri, Cochran, and Kingery disclose the electronic signature validation system  of claim 8.
Nassiri, Cochran, and Kingery do not explicitly disclose further comprising: cause one or more identity challenge questions to be displayed to the user. 
However, in an analogous art, Gaddam discloses further comprising: cause one or more identity challenge questions to be displayed to the user (Gaddam, paragraph 0018, “Upon arriving at the security checkpoint, the traveler presents his/her mobile phone and his/her driver's license to the security guard, and the security guard verifies (e.g., using an application of the mobile phone that displays information on the screen, a NFC reader that receives the indicia of the GPS signal from the mobile phone and a mapping software application or a network connection that transmits the indicia of the GPS signal and the time to a computer of the security guard over the network) that the traveler was at the known address within the threshold time period.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gaddam  with the system/method of Nassiri, Cochran, and Kingery to include further comprising: cause one or more identity challenge questions to be displayed to the user.
One would have been motivated to provide users with the benefits of a less cumbersome approach for clearing a security checkpoint (Gaddam: paragraph 0003).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nassiri (US20030070072), filed October 9, 2001, in view of Cochran (US20020038290), filed July 17, 2001, and Kingery (US20160309122), filed April 15, 2016, claiming priority to provisional application No. 62/148,262, filed April 16 2015, and further in view of Son (US20130033633), filed June 15, 2012.
Regarding claim 16, Nassiri, Cochran, and Kingery disclose the electronic signature validation method of claim 15.
Nassiri, Cochran, and Kingery do not explicitly disclose wherein: the at least one government identification document comprises an item selected from a group consisting of. a reference image of the user and a signature of the user. 
However, in an analogous art, Son discloses wherein: the at least one government identification document comprises an item selected from a group consisting of. a reference image of the user and a signature of the user (Son, paragraph 0006, compare a captured image with a reference image, the image capturing device may display the captured image and the reference image side by side).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Son  with the system/method of Nassiri, Cochran, and Kingery to include wherein: the at least one government identification document comprises an item selected from a group consisting of. a reference image of the user and a signature of the user.
One would have been motivated to provide users with the benefits of comparing a current captured image with a previously captured image (Son: paragraph 0005).
Regarding claim 17, Nassiri, Cochran, Kingery, and Son disclose the electronic signature validation method of claim 16.  Son discloses wherein the at least one government identification document comprises the reference image of the user, and wherein the method further comprises: displaying, side by side, the at least one real-time image of the user and the reference.  The motivation is the same as that of the claim from which this claim depends.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nassiri (US20030070072), filed October 9, 2001, in view of Cochran (US20020038290), filed July 17, 2001, and Kingery (US20160309122), filed April 15, 2016, claiming priority to provisional application No. 62/148,262, filed April 16 2015, and further in view of Rime (US20140104441), filed October 16, 2012.
Regarding claim 18, Nassiri, Cochran, Kingery, and Son disclose the electronic signature validation method of claim 17.
Nassiri, Cochran, Kingery, and Son further comprising: resizing and/or aligning the at least one real-time image of the user based on the reference image of the user.
However, in an analogous art, Rime discloses further comprising: resizing and/or aligning the at least one real-time image of the user based on the reference image of the user (Rime, paragraph 0015, determining how captured image should be resized in order to match the corresponding reference image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Rime  with the system/method of Nassiri, Cochran, Kingery, and Son to include further comprising: resizing and/or aligning the at least one real-time image of the user based on the reference image of the user.
One would have been motivated to provide users with the benefits of image-processed data which can be easier to match with data representing the reference images (Rime: paragraph 0015).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.J.M/Examiner, Art Unit 2439   


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439